Citation Nr: 1534904	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 28, 2009, for the award of a 100 percent evaluation for the Veteran's service-connected schizophrenia.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1979, to May 23, 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a May 2007 Board decision, the issue of entitlement to service connection for schizophrenia was remanded for additional development, and in a November 2007 rating decision, service connection for schizophrenia was granted, and a 70 percent rating was assigned, effective from October 20, 2003, the date that the claim was filed. 

In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that an undated VA physician's report was received.  

In an October 2012 decision, the Board assigned an effective date of October 31, 2007, but no earlier, for the grant of the 100 percent rating for schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), arguing that the 100 percent rating should have been granted from an earlier date.  In a July 2013 Order, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  The case was returned to the Board for further appellate action.

In a January 2014 decision, the Board again assigned an effective date of October 31, 2007, but no earlier, for the grant of the 100 percent rating for schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), arguing that the 100 percent rating should have been granted from an earlier date.  In an April 2015 Order, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  A November 2007 rating decision granted service connection for a psychiatric disability. 

2.  In the November 2007 rating decision, the RO assigned an initial 70 percent rating for schizophrenia, effective October 20, 2003, the date of the Veteran's claim. 

3.  In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that it was factually ascertainable that an increase had occurred.  

4.  For the entire appeal period, the Veteran's psychiatric disorder has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent danger of hurting self or others; and memory loss.


CONCLUSION OF LAW

The criteria for an effective date of October 20, 2003, and no earlier, for the award of a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(0), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The appeal arises from the Veteran's disagreement with the effective date assigned after the grant of the 100 percent rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2014). 

VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service VA treatment records and private medical records.  The Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of service connection and obtainment of a VA record which resulted in the grant of a 100 percent rating.  There is no indication that further examination would assist in substantiating entitlement to an earlier effective date. 

There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014). 

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a) (West 2014).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014).  

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 
38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) (2014).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) (2014); VAOPGCPREC 12- 98 (1998). 

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014). 

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(b)(1) (2014).

Analysis

A November 2007 rating decision granted service connection for a psychiatric disability, diagnosed as chronic paranoid schizophrenia with depressive features, and assigned an initial 70 percent rating, effective October 20, 2003, the date that the claim was received.  In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that it was factually ascertainable that an increase had occurred.  In October 2012, the Board granted entitlement to an effective date of October 31, 2007, but no earlier, for the award of a 100 percent evaluation for schizophrenia.

The Board notes that the Veteran has not appealed the initial date of the award of service connection for schizophrenia of October 20, 2003, which was granted with an initial rating of 70 percent effective that same date.  Instead, the Veteran has appealed only the initial rating of 70 percent.  As described above, during the course of the appeal, the Veteran's rating was staged at 70 percent from October 20, 2003, and 100 percent from October 31, 2007.  The Veteran seeks a rating of 100 percent prior to October 31, 2007.  Based upon review of the competent and credible lay and medical evidence of record, the Board finds that an award of 100 percent for the entire appeal period is appropriate.  All reasonable doubt is resolved in the Veteran's favor in making this determination. 

The Veteran's psychiatric disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, DC 9203-9440.  

DC 9203 and 9440 provide for the following disability evaluations for psychiatric conditions.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

VA treatment records dated from 2002 to 2004, including inpatient and outpatient treatment, show that at times, the Veteran presented for treatment, complaining of symptoms of sleep disruption, anxiety, suicidal and at times, homicidal ideation, paranoia, depression, mood disruption, and poor hygiene.

In August 2002, the Veteran was admitted for psychiatric treatment for about two weeks.  Just prior to his admission, the Veteran had been restless and pacing aimlessly for several weeks and appeared confused much of the time, according to his landlady, with whom he had a longstanding relationship.  It was also noted that the Veteran experienced fugue states during which he suddenly realizes where he is and walks home.  Upon admission, the Veteran complained of increased depression, thoughts of suicide, and auditory hallucinations.  During his hospitalization, he appeared depressed, anxious, confused, and admitted that he heard voices.  One mental status examination showed that he was disheveled, had poor eye contact, was depressed with blunt affect, continued to experience auditory hallucinations, and had impaired insight and judgment.  One entry shows that he heard voices which told him not to eat, that he was confused, thought someone was controlling his mind, and believed that people follow him to kill him; and also that voices in his mind told him to kill himself.  Eventually, the Veteran's psychiatric condition was stabilized and at the time of his discharge he denied auditory or visual hallucinations or suicidal or homicidal ideation, his affect brightened, and his thought process was clear.  

From August 2002 to May 2003, psychiatric treatment records show that the Veteran's psychiatric condition remained fairly stable.  Such records show that the Veteran's mood was generally fine, that he reported doing better, that he experienced good remission of auditory hallucinations and depression, that his thought process was clear and his affect appropriate, his grooming was fair, he slept well, did not exhibit symptoms of paranoia, and denied any suicidal or homicidal ideation.  In March 2003, the Veteran reported complaints of increased anxiety and made a couple of emergency room visits for refills of his antianxiety medication; this increase in anxiety appears to have coincided with his mother's hospitalization.  In April and May 2003, however, the Veteran continued to experience some anxiety but was doing "pretty well" nonetheless, appearing stable without active psychotic or paranoid symptoms and without suicidal or homicidal ideation.

In July 2003, the Veteran was admitted to a private psychiatric facility where it was noted that he was very upset because his landlady's daughter had moved away.  Just days prior to this admission, the Veteran decided that his life was not worth living, heard voices telling him to kill himself, and overdosed on his prescription medication with the intent of ending his life.  At this time, the Veteran's symptoms included depression, a 50 pound weight loss, nightmares, feelings of helplessness and hopelessness, and auditory hallucinations.  The Veteran reported that his psychiatric symptoms were so severe that he no longer wished to live and had been feeling that way for about three weeks.  He was assigned a GAF score of 35.  Unfortunately, it is unclear how long this hospitalization lasted as the record appears to be incomplete with respect to this admission.

In September 2003, the Veteran indicated that he was doing well, albeit with brief periods of depression, and he denied suicidal or homicidal ideation.  He indicated that he has chronic paranoia with occasional feelings that someone is out to get him but disclosed that he realizes it is his own mind playing tricks on him.

On November 9, 2003, the Veteran was again admitted for psychiatric treatment.  The Veteran disclosed that he had been depressed for several weeks and that his symptoms had particularly worsened during the last three days after he visited his mother in a nursing home and realized that she was not doing well.  He reported feelings of worthlessness and hearing voices telling him that he was worthless which also told him to hurt himself.  Additionally, he revealed that he almost always thinks that people are out to get him, trying to poison him, and reading his mind.  He further indicated that he was not taking his medications because he did not think he needed them.  Mental status examination showed that he was unkempt but appropriately dressed, depressed with flat affect which was congruent with mood, speech somewhat halted with words slurred and difficult to understand (noted as probably related to his flat affect), suicidal ideation with plan to overdose on medication, paranoid and delusional with thoughts that people are trying to harm him, and with judgment impaired.  A GAF score of 20 was assigned, and it appears that he may have been hospitalized until at least November 13, 2013.

From April 15, 2004 until April 21, 2004, the Veteran was hospitalized for about a week because he was suicidal and hearing voices.  The Veteran stated that he hears a voice, which comes and goes that tells him he is worthless and should kill himself.  He disclosed that he believed a man was out to hurt him but also stated that a woman is after him and wants to kill him.  Upon admission, mental status examination noted unkempt appearance, mild speech impediment, positive suicidal ideation and auditory hallucination, paranoia, possible delusions, and partial or limited insight and judgment; a GAF of 35 was assigned.  Treatment records for this hospitalization indicate that after the Veteran's last hospitalization in November 2003, he missed his follow-up appointment and did not reschedule any further appointments.  By the time the Veteran was discharged, he was feeling, sleeping, and eating better; taking his medications, and had no suicidal or homicidal ideation, auditory or visual hallucinations, or paranoia, although he still experienced anxiety.

Shortly thereafter, from April 29, 2004 until May 3, 2004, the Veteran was again admitted for psychiatric treatment.  The Veteran reported that he was physically assaulted by his landlady's son, whom he also referred to as his step-brother, and stated that if he goes back to his home, he will overdose on all of his pills.  Mental status examination revealed poor hygiene, disheveled appearance, anxious and depressed mood, affect sad and anxious, poor insight and judgment, and positive suicidal and homicidal ideation, hallucinations, and paranoia.

From August 30, 2004 until September 13, 2004, the Veteran was admitted for psychiatric treatment upon presenting to the emergency room because he felt that he might overdoes on his medications to kill himself.  Since his last discharge, the Veteran reported experiencing auditory hallucinations and has had more difficulty with the voices he hears which were telling him to hurt himself.  He also reported frequent nightmares with people killing other people.  Mental status examination showed somewhat disheveled appearance, poor eye contact, mood depressed and affect flat, anhedonia, concentration problems, short-term memory loss, decreased appetite, occasional suicidal ideation with recurrent thoughts of overdosing on medication.  GAF on entry was 35.  The Veteran improved during the course of hospitalization although auditory hallucinations persisted.  GAF upon discharge was 60.

From late September 2004 until early November 2004, the Veteran reported some improvement in his psychiatric symptoms but disclosed at times that he still felt anxious and paranoid that people are out to get him.  In October 2004, the Veteran reported an incident in which he was "taken advantage of" (i.e., possibly raped or otherwise sexually assaulted) during an emergency room visit about 20 years ago.  During this time, the Veteran denied suicidal ideation. 

From November 2004 until December 2004, the Veteran continued to report anxiety, increased nervousness, and increased depression.  He also stated that he often experienced paranoia, although his paranoia and hallucinations may have decreased during this time.  Mental status examinations showed no suicidal or homicidal ideation but poor hygiene and grooming, and affect sad and constricted.  In late November 2004, the Veteran reported being physically assaulted by his landlady's son.  In December 2004, treatment records noted that the Veteran was declared incompetent and that he was uncertain of what such declaration meant; a GAF of 45 was assigned at this time.

From January 2005 to April 2005, the Veteran indicated that he could not stop thinking about the traumatic event that happened to him 20 years ago, that such thoughts were depressing, and that he continued to feel unsafe.  He also complained of being bored and depressed.  During one appointment, he had significant memory issues and even had difficult staying awake during the appointment despite claiming that he went to sleep at midnight and awoke at 7 am.  In March 2005, he reported increased stress and anxiety due to his mother's recent hospitalization.  In April 2005, he reported increased depression and paranoid thoughts leading to anxiety but denied suicidal or homicidal ideation.  In May 2005, he again reported depressive symptoms. 

From August 2, 2005 until August 5, 2005, the Veteran was hospitalized for complaints of hearing voices and depression.  The medical record noted that the Veteran was homeless and presented at the emergency room with hearing voices, which he has heard on and off for the past 20 years.  The Veteran disclosed that he is homeless now and that his landlady's son had threated to kill him if he returns.  He denied suicidal or homicidal ideation.  

From August 18, 2005 until August 22, 2005, the Veteran was admitted for psychiatric treatment because he heard voices and expressed suicidal thoughts with plans to overdose with his medication.  Mental status examination revealed speech slower than normal with halting rhythm and limited content which was difficult to understand, depressed mood, dysphoric mood, auditory hallucinations which tell him to kill himself, visual hallucinations of faces on the wall, paranoia that his landlady's son will kill him, and poor insight and judgment.

Lay statements dated in August 2005 attest to the fact that the Veteran's psychiatric disability was of service origin as his symptoms surfaced after his return.  He was severely depressed and did not eat right or take care of himself.  He was withdrawn, nervous, and isolated from others.  He took numerous medications for his mental and emotional problems. 

In October 2005 and December 2005, the Veteran presented unscheduled, requesting refills of medication.  He reported that he was doing well and that he continued to hear voices approximately every other day, which say "nice things" or tell him to do good things.

The Veteran failed to report for a scheduled VA examination in July 2007.  When examined by VA in October 2007, the diagnosis was paranoid schizophrenia with depressive features.  In the examiner's opinion, the Veteran's schizophrenia was of service origin.  This was documented by in-service notations of his immaturity, insecurity, and his inability to adjust to military life.  His GAF score was 40 with predominant symptoms of suicidal thoughts, chronic auditory hallucinations, problems with hygiene, and activities of daily living, daily anxiety, depressed mood, sleep disturbance, memory problems, and substance abuse. 

In an undated report by a VA physician received on May 28, 2009, it was noted that the Veteran was unable to maintain gainful employment due to his chronic mental illness. 

Taking into account the totality of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology most closely approximates the criteria for a 100 percent schedular disability evaluation throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9203-9400.  From the date of service connection, the Veteran's schizophrenia has more consistently than not manifested in extremely serious psychiatric symptoms-including suicidal ideation with plans to commit suicide, actual suicide attempts, auditory hallucinations encouraging the Veteran to harm or kill himself, hygiene insufficiencies, anxiety, depression, and various other symptoms that interfere with his daily activities-which have occurred with such frequency, severity, and duration that an assignment of 100 percent throughout the appeal period is warranted.  Although the Board recognizes that the Veteran has at times improved with intensive psychiatric treatment following hospitalization, the Board nevertheless finds that on the whole the Veteran's schizophrenia is extremely debilitating, chronic, and apparently unrelenting in nature.

Given the medical findings and the lay statements of record and resolving all reasonable doubt in the Veteran's favor, the Board concludes that an award of  a 100 percent rating for service-connected schizophrenia for paranoid schizophrenia with depressive features for the entire appeal period is warranted, effective October 20, 2003.


ORDER

An effective date of October 20, 2003, and no earlier, for a 100 percent disability evaluation for service-connected paranoid schizophrenia with depressive features is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


